This appellant was indicted on three counts for unlawfully obtaining $5,500 from the East Lauderdale Banking Company. The three counts in the indictment are based upon the same transaction. Count 1 charges embezzlement under section 3964 of the Code 1923. Count 2 charges a violation of section 3412 of the Code 1923. Count 3 charges the appellant with larceny of the money in question. These are kindred offenses, and, as stated, are predicated upon the same transaction.
The case at bar is identical with the case of McLemore v. State, ante, p. 228, 157 So. 455. Every material point of decision here presented has been decided in the McLemore Case, supra, and upon authority of that case the judgment of conviction from which this appeal was taken is affirmed. There is no necessity to reiterate here what has been said in the McLemore Case.
Affirmed.